Dismissed, Opinion of January 8, 2004, Withdrawn, and Corrected
Memorandum Opinion filed February 12, 2004








 
Dismissed, Opinion of January 8, 2004, Withdrawn, and
Corrected Memorandum Opinion filed February 12, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00749-CR
____________
 
TELLY RAYMON LEE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Court at Law No.
2 
Fort Bend County, Texas
Trial Court Cause No.  103,058
 

 
C O R R E C T E D   M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
 
PER CURIAM
 




Judgment rendered
and Corrected Memorandum Opinion filed February 12, 2004.
Panel consists of
Justices Yates, Hudson and Fowler
Do not publish C Tex.
R. App. P. 47.2(b).